Exhibit 99.3 INDEX TO FINANCIAL STATEMENTS Page Reports of Independent Registered Public Accounting Firm I-1 CABLEVISION SYSTEMS CORPORATION AND SUBSIDIARIES Consolidated Financial Statements Consolidated Balance Sheets - December 31, 2010 and 2009 I-5 Consolidated Statements of Operations - years ended December 31, 2010, 2009 and 2008 I-7 Consolidated Statements of Stockholders' Deficiency and Comprehensive Income (Loss) - years ended December 31, 2010, 2009 and 2008 I-8 Consolidated Statements of Cash Flows - years ended December 31, 2010, 2009 and 2008 I-11 CSC HOLDINGS, LLC AND SUBSIDIARIES Consolidated Financial Statements Consolidated Balance Sheets - December 31, 2010 and 2009 I-13 Consolidated Statements of Operations - years ended December 31, 2010, 2009 and 2008 I-15 Consolidated Statements of Changes in Total Deficiency and Comprehensive Income (Loss) - years ended December 31, 2010, 2009 and 2008 I-16 Consolidated Statements of Cash Flows - years ended December 31, 2010, 2009 and 2008 I-19 Combined Notes to Consolidated Financial Statements I-21 Report of Independent Registered Public Accounting Firm The Board of Directors and Stockholders Cablevision Systems Corporation: We have audited Cablevision Systems Corporation and subsidiaries' internal control over financial reporting as of December 31, 2010, based on criteria established inInternal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO).Cablevision Systems Corporation's management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying Management's Report on Internal Control Over Financial Reporting in Item 9A.Our responsibility is to express an opinion on the Company's internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects.Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk.Our audit also included performing such other procedures as we considered necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinion. A company's internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles.A company's internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company's assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, Cablevision Systems Corporation and subsidiaries maintained, in all material respects, effective internal control over financial reporting as of December 31, 2010, based on criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). In conducting the Company's assessment of the effectiveness of its internal control over financial reporting, management excluded the operations of Bresnan Broadband Holdings, LLC ("Bresnan") which was acquired by the Company during the fourth quarter of 2010.Bresnan represented approximately $1.46 billion of the Company's total assets as of December 31, 2010 and approximately $22.1 million of the Company's total revenues for the year then ended.Our audit of internal control over financial reporting of Cablevision Systems Corporation and subsidiaries also excluded an evaluation of the internal control over financial reporting of Bresnan. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheets of Cablevision Systems Corporation and subsidiaries as of December 31, 2010 and 2009, and the related consolidated statements of operations, stockholders' deficiency and comprehensive income (loss),and cash flows for each of the years in the three-year period ended December 31, 2010, and our report dated February 16, 2011 expressed an unqualified opinion on those consolidated financial statements. /s/ KPMG LLP Melville, New York February 16, 2011 I-1 Report of Independent Registered Public Accounting Firm The Board of Directors and Stockholders Cablevision Systems Corporation: We have audited the accompanying consolidated balance sheets of Cablevision Systems Corporation and subsidiaries as of December 31, 2010 and 2009, and the related consolidated statements of operations, stockholders’ deficiency and comprehensive income (loss), and cash flows for each of the years in the three-year period ended December 31, 2010. In connection with our audits of the consolidated financial statements, we also have audited the financial statement schedules listed in Item 15(a)(2). These consolidated financial statements and financial statement schedules are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements and financial statement schedules based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Cablevision Systems Corporation and subsidiaries as of December 31, 2010 and 2009, and the results of their operations and their cash flows for each of the years in the three-year period ended December 31, 2010, in conformity with U.S. generally accepted accounting principles. Also in our opinion, the related financial statement schedules, when considered in relation to the basic consolidated financial statements taken as a whole, presents fairly, in all material respects, the information set forth therein. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), Cablevision Systems Corporation and subsidiaries’ internal control over financial reporting as of December 31, 2010, based on criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO), and our report dated February 16, 2011 expressed an unqualified opinion on the effectiveness of the Company’s internal control over financial reporting. /s/ KPMG LLP Melville, New York February 16, 2011, except for the effects of the AMC Networks Inc. discontinued operation discussed in Note 7, asto which the date is October 31, 2011 I-2 Report of Independent Registered Public Accounting Firm The Board of Directors and Sole Member CSC Holdings, LLC: We have audited CSC Holdings, LLC and subsidiaries' internal control over financial reporting as of December 31, 2010, based on criteria established inInternal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO).CSC Holdings, LLC's management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying Management's Report on Internal Control Over Financial Reporting in Item 9A.Our responsibility is to express an opinion on the Company's internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects.Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk.Our audit also included performing such other procedures as we considered necessary in the circumstances.We believe that our audit provides a reasonable basis for our opinion. A company's internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles.A company's internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company's assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, CSC Holdings, LLC and subsidiaries maintained, in all material respects, effective internal control over financial reporting as of December 31, 2010, based on criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). In conducting the Company's assessment of the effectiveness of its internal control over financial reporting, management excluded the operations of Bresnan Broadband Holdings, LLC ("Bresnan") which was acquired by the Company during the fourth quarter of 2010.Bresnan represented approximately $1.46 billion of the Company's total assets as of December 31, 2010 and approximately $22.1 million of the Company's total revenues for the year then ended.Our audit of internal control over financial reporting of Cablevision Systems Corporation and subsidiaries also excluded an evaluation of the internal control over financial reporting of Bresnan. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheets of CSC Holdings, LLC and subsidiaries as of December 31, 2010 and 2009, and the related consolidated statements of operations, changes in total deficiency and comprehensive income (loss), and cash flows for each of the years in the three-year period ended December 31, 2010, and our report dated February 16, 2011 expressed an unqualified opinion on those consolidated financial statements. /s/ KPMG LLP Melville, New York February 16, 2011 I-3 Report of Independent Registered Public Accounting Firm The Board of Directors and Sole Member CSC Holdings, LLC: We have audited the accompanying consolidated balance sheets of CSC Holdings, LLC and subsidiaries as of December 31, 2010 and 2009, and the related consolidated statements of operations, changes in total deficiency and comprehensive income (loss), and cash flows for each of the years in the three-year period ended December 31, 2010. In connection with our audits of the consolidated financial statements, we also have audited the financial statement schedules listed in Item 15(a)(2). These consolidated financial statements and financial statement schedules are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements and financial statement schedules based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of CSC Holdings, LLC and subsidiaries as of December 31, 2010 and 2009, and the results of their operations and their cash flows for each of the years in the three-year period ended December 31, 2010, in conformity with U.S. generally accepted accounting principles. Also in our opinion, the related financial statement schedules, when considered in relation to the basic consolidated financial statements taken as a whole, presents fairly, in all material respects, the information set forth therein. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), CSC Holdings, LLC and subsidiaries’ internal control over financial reporting as of December 31, 2010, based on criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO), and our report dated February 16, 2011 expressed an unqualified opinion on the effectiveness of the Company’s internal control over financial reporting. /s/ KPMG LLP Melville, New York February 16, 2011, except for the effects of the AMC Networks Inc. discontinued operation discussed in Note 7, asto which the date is October 31, 2011 I-4 CABLEVISION SYSTEMS CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, 2010 and 2009 (Dollars in thousands) ASSETS Current Assets: Cash and cash equivalents $ $ Restricted cash - Accounts receivable, trade (less allowance for doubtful accounts of $17,786 and $15,710) Prepaid expenses and other current assets Amounts due from affiliates Deferred tax asset Investment securities pledged as collateral Derivative contracts - Assets distributed to shareholders Total current assets Property, plant and equipment, net of accumulated depreciation of $8,564,884 and $8,000,912 Other receivables Investment securities pledged as collateral Derivative contracts - Other assets Deferred tax asset - Amortizable intangible assets, net of accumulated amortization of $60,028and $46,004 Indefinite-lived cable television franchises Other indefinite-lived intangible assets Goodwill Deferred financing and other costs, net of accumulated amortization of $72,642 and $66,269 Assets distributed to shareholders $ $ See accompanying notes to consolidated financial statements. I-5 CABLEVISION SYSTEMS CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (continued) December 31, 2010 and 2009 (Dollars in thousands, except share and per share amounts) LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current Liabilities: Accounts payable $ $ Accrued liabilities: Interest Employee related costs Other accrued expenses Amounts due to affiliates Deferred revenue Liabilities under derivative contracts Credit facility debt Collateralized indebtedness Capital lease obligations Senior notes - Liabilities distributed to shareholders Total current liabilities Defined benefit plan and other postretirement plan obligations Deferred revenue Liabilities under derivative contracts Other liabilities Deferred tax liability - Credit facility debt Collateralized indebtedness Capital lease obligations Senior notes and debentures Liabilities distributed to shareholders Total liabilities Commitments and contingencies Redeemable noncontrolling interests Stockholders' Deficiency: Preferred Stock, $.01 par value, 50,000,000 shares authorized, none issued - - CNYG Class A common stock, $.01 par value, 800,000,000 shares authorized, 279,582,204 and 274,133,498 shares issued and 241,055,283 and 247,668,143 shares outstanding CNYG Class B common stock, $.01 par value, 320,000,000 shares authorized, 54,148,223 and 54,354,251 shares issued and outstanding RMG Class A common stock, $.01 par value, 600,000,000 shares authorized, none issued - - RMG Class B common stock, $.01 par value, 160,000,000 shares authorized, none issued - - Paid-in capital Accumulated deficit ) Treasury stock, at cost (38,526,921 and 26,465,lass A common shares) ) ) Accumulated other comprehensive loss ) ) Total stockholders' deficiency ) ) Noncontrolling interest Total deficiency ) ) $ $ See accompanying notes to consolidated financial statements. I-6 CABLEVISION SYSTEMS CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Years ended December 31, 2010, 2009 and 2008 (Dollars in thousands, except per share amounts) Revenues, net (including revenues, net from affiliates of $4,381, $4,183 and $3,437, respectively)(see Note 15) $ $ $ Operating expenses: Technical and operating (excluding depreciation, amortization and impairments shown below and including charges from affiliates of $171,642, $144,542 and $175,629, respectively) (see Note 15) Selling, general and administrative (net of charges to affiliates of $23,083, $36,552 and $37,656, respectively) (see Note 15) Restructuring expense (credits) ) Depreciation and amortization (including impairments) Operating income Other income (expense): Interest expense ) ) ) Interest income Gain on sale of programming and affiliate interests, net - - Gain (loss) on investments, net ) ) Gain (loss) on equity derivative contracts, net ) Loss on interest rate swap contracts, net ) ) ) Loss on extinguishment of debt and write-off of deferred financing costs ) ) - Miscellaneous, net ) ) ) Income (loss) from continuing operations before income taxes ) Income tax benefit (expense) ) ) Income (loss) from continuing operations ) Income (loss) from discontinued operations, net of income taxes Net income (loss) ) Net loss (income) attributable to noncontrolling interests ) Net income (loss) attributable to Cablevision Systems Corporation shareholders $ $ $ ) INCOME (LOSS) PER SHARE: Basic net income (loss) per share attributable to Cablevision Systems Corporation shareholders: Income (loss) from continuing operations $ $ $ ) Income (loss) from discontinued operations $ $ $ Net income (loss) $ $ $ ) Basic weighted average common shares (in thousands) Diluted net income (loss) per share attributable to Cablevision Systems Corporation shareholders: Income (loss) from continuing operations $ $ $ ) Income (loss) from discontinued operations $ $ $ Net income (loss) $ $ $ ) Diluted weighted average common shares (in thousands) Amounts attributable to Cablevision Systems Corporation shareholders: Income (loss) from continuing operations, net of income taxes $ $ $ ) Income (loss) from discontinued operations, net of income taxes Net income (loss) $ $ $ ) Cash dividends declared and paid per share of common stock $ $ $ See accompanying notes to consolidated financial statements. I-7 CABLEVISION SYSTEMS CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS' DEFICIENCY AND COMPREHENSIVE INCOME (LOSS) (continued) Years ended December 31, 2010, 2009 and 2008 (Dollars in thousands) CNYG CNYG Accumulated Class A Class B Other Total Common Common Paid-in Accumulated Treasury Comprehensive Stockholders' Noncontrolling Total Comprehensive Stock Stock Capital Deficit Stock Income (Loss) Deficiency Interest Deficiency Income (Loss) Balance at January 1, 2008 $ ) $ ) $ $ ) $ $ ) Net loss attributable to Cablevision Systems Corporation shareholders - - - ) - - ) - ) $ ) Net income attributable to noncontrolling interest - Net loss attributable to redeemable noncontrolling interests - ) Pension and post-retirement plan liability adjustments, net of income taxes - ) ) - ) ) Comprehensive loss $ ) Proceeds from exercise of options and issuance of restricted shares 32 - Recognition of equity-based stock compensation arrangements - Treasury stock acquired from forfeiture and acquisition of restricted shares - ) - ) - ) Conversion of CNYG Class B common stock to CNYG Class A common stock 84 ) - Dividends on CNYG Class A and CNYG Class B common stock - - ) - - - ) - ) Adjustments to noncontrolling interests - ) Balance at December 31, 2008 $ ) $ ) $ ) $ ) $ $ ) See accompanying notes to consolidated financial statements. I-8 CABLEVISION SYSTEMS CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS' DEFICIENCY AND COMPREHENSIVE INCOME (LOSS) (continued) Years ended December 31, 2010, 2009 and 2008 (Dollars in thousands) CNYG CNYG Accumulated Class A Class B Other Total Common Common Paid-in Accumulated Treasury Comprehensive Stockholders' Noncontrolling Total Comprehensive Stock Stock Capital Deficit Stock Income (Loss) Deficiency Interest Deficiency Income (Loss) Balance at January 1, 2009 $ ) $ ) $ ) $ ) $ $ ) Net income attributable to Cablevision Systems Corporation shareholders - $ Net income attributable to noncontrolling interest - Net loss attributable to redeemable noncontrolling interests - ) Pension and post-retirement plan liability adjustments, net of income taxes - ) ) - ) ) Comprehensive income $ Proceeds from exercise of options and issuance of restricted shares 64 - Recognition of equity-based stock compensation arrangements - Treasury stock acquired from forfeiture and acquisition of restricted shares - - 6 - ) - ) - ) Conversion of CNYG Class B common stock to CNYG Class A common stock 5 (5 ) - Dividends on CNYG Class A and CNYG Class B common stock - - ) - - - ) - ) Adjustments to noncontrolling interests - - ) - - - ) ) ) Balance at December 31, 2009 $ ) $ ) $ ) $ ) $ $ ) See accompanying notes to consolidated financial statements. I-9 CABLEVISION SYSTEMS CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS' DEFICIENCY AND COMPREHENSIVE INCOME (LOSS) (continued) Years ended December 31, 2010, 2009 and 2008 (Dollars in thousands) CNYG CNYG Accumulated Class A Class B Other Total Common Common Paid-in Accumulated Treasury Comprehensive Stockholders' Noncontrolling Total Comprehensive Stock Stock Capital Deficit Stock Income (Loss) Deficiency Interest Deficiency Income (Loss) Balance at January 1, 2010 $ ) $ ) $ ) $ ) $ $ ) Net income attributable to Cablevision Systems Corporation shareholders - $ Net income attributable to noncontrolling interest - Net loss attributable to redeemable noncontrolling interests - ) Pension and post-retirement plan liability adjustments, net of income taxes - Comprehensive income $ Proceeds from exercise of options and issuance of restricted shares 52 - Recognition of equity-based stock compensation arrangements - Treasury stock acquired from forfeiture and acquisition of restricted shares - - 4 - ) - ) - ) Treasury stock acquired through share repurchase program - ) - ) - ) Conversion of CNYG Class B common stock to CNYG Class A common stock 3 (3 ) - Dividends on CNYG Class A and CNYG Class B common stock - - ) ) - - ) - ) Distribution of Madison Square Garden - - ) ) - ) - ) Impact of exchange of notes due to Newsday Holdings LLC, net of income taxes - - ) - - - Adjustments to noncontrolling interests - - ) - - ) ) ) Balance at December 31, 2010 $ ) $ ) $ ) $ ) $ $ ) See accompanying notes to consolidated financial statements. I-10 CABLEVISION SYSTEMS CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Years ended December 31, 2010, 2009 and 2008 (Dollars in thousands) Cash flows from operating activities: Income (loss) from continuing operations $ $ $ ) Adjustments to reconcile income (loss) from continuing operations to net cash provided by operating activities: Depreciation and amortization (including impairments) Non-cash restructuring expense - Gain on sale of programming and affiliate interests, net ) - - Loss (gain) on investments, net ) Loss (gain) on equity derivative contracts, net ) ) Loss on extinguishment of debt and write-off of deferred financing costs - Amortization of deferred financing costs, discounts on indebtedness and other costs Share-based compensation expense related to equity classified awards Deferred income taxes ) Provision for doubtful accounts Change in assets and liabilities, net of effects of acquisitions and dispositions: Accounts receivable, trade ) ) ) Other receivables ) Prepaid expenses and other assets 24 ) Advances/payables to affiliates ) ) Other deferred costs ) (8 ) ) Accounts payable Accrued liabilities ) Program rights obligations ) 25 - Deferred revenue ) Derivative contracts ) ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) ) Payments for acquisitions, net of cash acquired ) 98 ) Proceeds from sale of equipment, net of costs of disposal Distributions from (contributions to) Madison Square Garden - ) Proceeds from sale of programming and affiliate interests - - Decrease in other investments 32 Distributions from (contributions to) AMC Networks ) ) Decrease (increase) in restricted cash - ) Additions to other intangible assets ) ) ) Net cash used in investing activities ) ) ) See accompanying notes to consolidated financial statements. I-11 CABLEVISION SYSTEMS CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (continued) Years ended December 31, 2010, 2009 and 2008 (Dollars in thousands) Cash flows from financing activities: Proceeds from credit facility debt Repayment of credit facility debt ) ) ) Proceeds from issuance of senior notes Repayment and repurchase of senior notes and debentures and senior subordinated notes and debentures, including tender premiums and fees ) ) ) Proceeds from collateralized indebtedness Repayment of collateralized indebtedness ) ) ) Dividend distributions to common stockholders ) ) ) Proceeds from stock option exercises and settlements Principal payments on capital lease obligations ) ) ) Deemed repurchase of restricted stock ) ) ) Purchase of shares of CNYG Class A common stock, pursuant to a share repurchase program, held as treasury shares ) - - Additions to deferred financing costs ) ) ) Distributions to noncontrolling partners, net ) ) ) Net cash provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents from continuing operations ) Cash flows of discontinued operations: Net cash provided by operating activities Net cash used in investing activities ) ) ) Net cash used in financing activities ) ) ) Effect of change in cash related to discontinued operations ) ) Net increase in cash and cash equivalents from discontinued operations Cash and cash equivalents at beginning of year Cash and cash equivalents at end of year $ $ $ See accompanying notes to consolidated financial statements. I-12 CSC HOLDINGS, LLC AND SUBSIDIARIES (a wholly-owned subsidiary of Cablevision Systems Corporation) CONSOLIDATED BALANCE SHEETS December 31, 2010 and 2009 (Dollars in thousands) ASSETS Current Assets: Cash and cash equivalents $ $ Restricted cash - Accounts receivable, trade (less allowance for doubtful accounts of $17,786 and $15,710) Prepaid expenses and other current assets Amounts due from affiliates (primarily due from Cablevision) Deferred tax asset Investment securities pledged as collateral Derivative contracts - Assets distributed to sole member Total current assets Property, plant and equipment, net of accumulated depreciation of $8,564,884 and $8,000,912 Other receivables Investment securities pledged as collateral Derivative contracts - Other assets Amortizable intangible assets, net of accumulated amortization of $60,028 and $46,004 Indefinite-lived cable television franchises Other indefinite-lived intangible assets Goodwill Deferred financing and other costs, net of accumulated amortization of $68,358 and $50,665 Assets distributed to sole member $ $ See accompanying notes to consolidated financial statements. I-13 CSC HOLDINGS, LLC AND SUBSIDIARIES (a wholly-owned subsidiary of Cablevision Systems Corporation) CONSOLIDATED BALANCE SHEETS (continued) December 31, 2010 and 2009 (Dollars in thousands, except share and per share amounts) LIABILITIES AND TOTAL DEFICIENCY Current Liabilities: Accounts payable $ $ Accrued liabilities: Interest Employee related costs Other accrued expenses Amounts due to affiliates Deferred revenue Liabilities under derivative contracts Credit facility debt Collateralized indebtedness Capital lease obligations Senior notes - Liabilities distributed to sole member Total current liabilities Defined benefit plan and other postretirement plan obligations Deferred revenue Liabilities under derivative contracts Other liabilities Deferred tax liability Credit facility debt Collateralized indebtedness Capital lease obligations Senior notes and debentures Liabilities distributed to sole member Total liabilities Commitments and contingencies Redeemable noncontrolling interests Total Member Deficiency: Accumulated deficit ) ) Senior notes due from Cablevision ) ) Other member's equity (14,432,750 membership units issued and outstanding) ) ) Accumulated other comprehensive loss ) Noncontrolling interest Total member deficiency ) ) $ $ See accompanying notes to consolidated financial statements. I-14 CSC HOLDINGS, LLC AND SUBSIDIARIES (a wholly-owned subsidiary of Cablevision Systems Corporation) CONSOLIDATED STATEMENTS OF OPERATIONS Years ended December 31, 2010, 2009 and 2008 (Dollars in thousands) Revenues, net (including revenues, net from affiliates of $4,381, $4,183 and $3,437, respectively) (see Note 15) $ $ $ Operating expenses: Technical and operating (excluding depreciation, amortization and impairments shown below and including charges from affiliates of $171,642, $144,542 and $175,629, respectively) (see Note 15) Selling, general and administrative (net of charges to affiliates of $23,083, $36,552 and $37,656, respectively) (see Note 15) Restructuring expense (credits) ) Depreciation and amortization (including impairments) Operating income Other income (expense): Interest expense ) ) ) Interest income Gain on sale of programming and affiliate interests, net - - Gain (loss) on investments, net ) ) Gain (loss) on equity derivative contracts, net ) Loss on interest rate swap contracts, net ) ) ) Loss on extinguishment of debt and write-off of deferredfinancing costs - ) - Miscellaneous, net ) ) ) Income (loss) from continuing operations before income taxes ) Income tax benefit (expense) ) ) Income (loss) from continuing operations ) Income (loss) from discontinued operations, net of income taxes Net income (loss) ) Net loss (income) attributable to noncontrolling interests ) Net income (loss) attributable to CSC Holdings, LLC's sole member $ $ $ ) Amounts attributable to CSC Holdings, LLC's sole member: Income (loss) from continuing operations, net of income taxes $ $ $ ) Income (loss) from discontinued operations, net of income taxes Net income (loss) $ $ $ ) See accompanying notes to consolidated financial statements. I-15 CSC HOLDINGS, LLC AND SUBSIDIARIES (a wholly-owned subsidiary of Cablevision Systems Corporation) CONSOLIDATED STATEMENTS OF CHANGES IN TOTAL DEFICIENCY AND COMPREHENSIVE INCOME (LOSS) Years ended December 31, 2010, 2009 and 2008 (Dollars in thousands) Common Stock Paid-in Capital Accumulated Deficit Senior Notes due from Cablevision Other Member's Equity Accumulated Other Comprehensive Income (Loss) Total Deficiency Attributable to Cablevision Noncontrolling Interest Total Deficiency Comprehensive Income (Loss) Balance at January 1, 2008 $ $ $ ) $
